                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-171-RJC-DCK

 ELECTROLYSIS PREVENTION                                )
 SOLUTIONS LLC,                                         )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )        ORDER
                                                        )
 DAIMLER TRUCKS NORTH AMERICA                           )
 LLC,                                                   )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 15) filed by Jennifer K. Van Zant, concerning B. Trent Webb,

on June 11, 2021. B. Trent Webb seeks to appear as counsel pro hac vice for Defendant. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 15) is GRANTED. B. Trent Webb

is hereby admitted pro hac vice to represent Defendant.

         SO ORDERED.


                                         Signed: June 11, 2021




      Case 3:21-cv-00171-RJC-DCK Document 20 Filed 06/11/21 Page 1 of 1
